—Order unanimously affirmed without costs. Memorandum: Respondents appeal from an order of disposition adjudicating -their children to have been permanently neglected and transferring custody and guardianship of the children to petitioner, Erie County Department of Social Services (DSS). There is no merit to their contention that DSS failed to make diligent efforts to reunite the family. The record, establishes that DSS developed a multifaceted program designed to reunite the family and provided numerous services to respondents in an effort to assist them in completing the program but that respondents failed to complete any part of the program or to cooperate with DSS (see, Matter of Jessica Lynn W., 244 AD2d 900; Matter of J. Scott P., 244 AD2d 906; Matter of Raymond B,, 219 AD2d 800, lv denied 88 NY2d 814; Matter of Kimberly J., 216 AD2d 940, 941, lv denied 87 NY2d 801). (Appeals from Order of Erie County Family Court, Townsend, J. — Terminate Parental Rights.) Present— Denman, P. J., Lawton, Pigott, Jr., Balio and Boehm, JJ.